Citation Nr: 0707553	
Decision Date: 03/13/07    Archive Date: 03/20/07

DOCKET NO.  02-19 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for diabetes mellitus, 
currently evaluated as 60 percent disabling.

2.  Entitlement to an increased rating for peripheral 
neuropathy, right upper extremity, currently evaluated as 20 
percent disabling.

3.  Entitlement to an increased rating for peripheral 
neuropathy, left upper extremity, currently evaluated as 20 
percent disabling.

4.  Entitlement to a separate compensable evaluation for 
diabetic retinopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
December 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the claims.

This case was previously before the Board in September 2004, 
at which time it was remanded for additional development to 
include new VA medical examinations.  Such examinations were 
conducted in June 2006.  Moreover, by an October 2006 
statement, the veteran's accredited representative affirmed 
that the case had been reviewed and was ready for 
certification to the Board.  Accordingly, the Board finds 
that the remand directives have been accomplished, and that a 
new remand is not required to comply with the holding of 
Stegall v. West, 11 Vet. App. 268 (1998).

As an additional matter, the Board notes that when this case 
was last before the Board in September 2004, it was observed 
that the veteran had also perfected an appeal on the issue of 
entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU), 
and was addressed in a separate remand under the same docket 
number.  However, by an August 2006 rating decision, the RO 
granted TDIU, effective October 25, 2002.  The veteran has 
not disagreed with the effective date assigned for his TDIU.  
In view of the foregoing, this issue has been resolved and is 
no longer on appeal before the Board.

The Board further notes that a June 2006 VA examiner found, 
in part, that the veteran had early peripheral neuropathy of 
the lower extremities.  As this condition appears to be due 
to the service-connected diabetes mellitus, and the veteran 
is not currently service connected for any lower extremity 
disability, this record raises an unadjudicated claim of 
secondary service connection.  Consequently, this matter is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The competent medical evidence does not reflect that the 
veteran's service-connected diabetes mellitus is manifested 
by more than one daily injection of insulin, restricted diet, 
and regulation of activities (avoidance of strenuous 
occupational and recreational activities) with episodes of 
ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.

3.  The competent medical evidence reflects that neither the 
veteran's right nor his left upper extremity peripheral 
neuropathy is manifested by moderate incomplete paralysis.

4.  The medical evidence does not reflect that the veteran 
has impairment of visual acuity due to his diabetic 
retinopathy that would warrant a compensable rating.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 60 percent for 
diabetes mellitus are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 
4.119, Diagnostic Code 7913 (2006).

2.  The criteria for a rating in excess of 20 percent for 
peripheral neuropathy of the right upper extremity are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.124a, Diagnostic Code 8513 
(2006).

3.  The criteria for a rating in excess of 20 percent for 
peripheral neuropathy of the left upper extremity are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.124a, Diagnostic Code 8513 
(2006).

4.  The criteria for a separate compensable rating for 
diabetic retinopathy are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 
4.75, 4.83a, 4.84a (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the veteran was 
sent pre-adjudication notice by a letter dated in March 2001, 
which is clearly prior to the January 2002 rating decision 
that is the subject of this appeal.  He was provided with 
additional notification by a letter dated in September 2004.

Taken together, the aforementioned letters informed the 
veteran of the evidence necessary to substantiate his claims, 
what information and evidence he must submit, what 
information and evidence will be obtained by VA, and 
indicated the need for the veteran to advise VA of or to 
submit any evidence in his possession that was relevant to 
the case.  As such, this correspondence fully complied with 
the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the holding in Quartuccio, supra.  The 
Board also notes that a May 2006 letter provided him with 
notification regarding potential disability rating(s) and 
effective date(s) as mandated by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate the claims and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

The Board also notes that the veteran has actively 
participated in the processing of his case, and the 
statements submitted in support of his claims have indicated 
familiarity with the requirements for the benefits sought on 
appeal.  For example, in statements dated in June 2003, July 
2004, December 2006,  the veteran's accredited representative 
cited to relevant regulatory provisions of 38 C.F.R. Part 4 
regarding the evaluation of service-connected disabilities.  
See Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005); 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006) (VA can demonstrate that a notice defect is 
not prejudicial if it can be demonstrated ... that any defect 
in notice was cured by actual knowledge on the part of the 
appellant that certain evidence (i.e., the missing 
information or evidence needed to substantiate the claim) was 
required and that the appellant should have provided it).

In addition, the duty to assist the veteran has been 
satisfied in this case.  All relevant medical records 
pertinent to the issues on appeal are in the claims folder.  
Nothing indicates that the veteran has indicated the 
existence of any relevant evidence that has not been obtained 
or requested.  He indicated on his October 2003 VA Form 9 
(Appeal to the Board) that he did not desire a Board hearing 
in conjunction with this appeal.  Further, he was accorded VA 
medical examinations regarding this case in June 2001 and 
June 2006.  Consequently, for these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
claimant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant. 
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disability upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluations, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

I.  Diabetes Mellitus

Legal Criteria.  Pursuant to 38 C.F.R. § 4.119, Diagnostic 
Code 7913, a 10 percent rating is warranted when diabetes 
mellitus is manageable by restricted diet only.  A 20 percent 
rating is warranted for diabetes mellitus requiring insulin 
and restricted diet, or: oral hypoglycemic agent and 
restricted diet.  A 40 percent rating is warranted where 
there is a requirement for insulin, restricted diet, and 
regulation of activities.  A 60 percent rating is warranted 
where there is a requirement for insulin, restricted diet, 
and regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  A 100 percent rating is warranted 
where there is a requirement for more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.


Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a 100 percent rating for diabetes mellitus under Diagnostic 
Code 7913.

The Board finds that a thorough review of the competent 
medical evidence does not reflect that the veteran's service-
connected diabetes mellitus is manifested by more than one 
daily injection of insulin, restricted diet, and regulation 
of activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.

The Board acknowledges that, at the more recent June 2006 VA 
diabetes mellitus examination, the veteran reported that he 
had, on average, three hypoglycemic reactions per month, and 
that in the past year he had had three ambulance responses to 
911 calls relative to the hypoglycemia.  However, two of 
these three hypoglycemic reactions were treated at home, and 
only the third resulted in treatment in an emergency room.  
He also reported that he had had no hospitalizations as a 
result of ketoacidosis in the last year.  Thus, his episodes 
of hypoglycemic reactions correspond to the current 60 
percent criteria of one or two hospitalizations per year, and 
not the 100 percent requirement of at least three 
hospitalizations per year.  

Further, the veteran reported at the June 2001 VA examination 
that he was visited by his diabetic caregiver on a three to 
four month rotation.  On the subsequent June 2006 
examination, he reported that he saw his physician for 
diabetes once every three months, and that he visited an 
endocrinologist every three months.  In short, his diabetes 
does not require weekly visits to a diabetic care provider.

The Board also notes that the veteran's weight was found to 
be stable on his June 2001 VA examination.  Moreover, he 
reported at the more recent June 2006 examination that his 
weight had been "fairly stable the past 12 months."  
Accordingly, he has not had progressive loss of weight due to 
his service-connected diabetes.  Moreover, the medical 
evidence does not reflect it has resulted in progressive loss 
of strength.  For example, he was found to be well-developed, 
well-nourished, and in no acute distress at the June 2006 VA 
examination.

The Board further observes that, to the extent the veteran's 
diabetes has resulted in regulation of activities, it is 
adequately reflected by the current 60 percent rating for 
this impairment.  For example, at the June 2001 VA 
examination it was noted that the only restriction of 
activities that he reported depended on how his arms and legs 
were feeling as to the neurologic problems if he was able to 
do the activities.  At his June 2006 examination, he reported 
that "[i]t slows everything I do down.  I have to pay close 
attention."  Nevertheless, it was noted that there was no 
bowel and/or bladder function impairment.

The Board does acknowledge that the June 2006 VA examiner 
opined that until the veteran had better control of his blood 
sugar that prevents hypoglycemic reactions, he was 
individually unemployable.  However, this impairment is 
reflected by the assignment of his TDIU.  Moreover, 
unemployability is not part of the schedular criteria for a 
100 percent rating under Diagnostic Code 7913.  

For these reasons, the Board finds that the symptomatology of 
the veteran's service-connected diabetes mellitus is 
adequately reflected by his current 60 percent rating, and he 
does not meet or nearly approximate the criteria for the next 
higher rating of 100 percent under Diagnostic Code 7913.

II.  Peripheral Neuropathy

Legal Criteria.  Under Diagnostic Code 8513, a 20 percent 
evaluation is assigned for mild incomplete paralysis of all 
radicular groups in the major or minor extremity.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8513.  Moderate neuropathy warrants 
a 40 percent evaluation for the major extremity, and a 30 
percent evaluation for the minor extremity.  Severe 
neuropathy warrants a 70 percent evaluation for the major 
extremity, and a 60 percent evaluation for the minor 
extremity.  With complete paralysis of all radicular groups 
in the major extremity, a 90 percent evaluation is assigned, 
and an 80 percent evaluation is assigned for the minor 
extremity. 

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree. The ratings 
for the peripheral nerves are for unilateral involvement; 
when bilateral, combine with application of the bilateral 
factor.  38 C.F.R. § 4.124a, Note.


Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 20 percent for either his right or his 
left upper extremity.

The veteran was found to elicit weakness of the upper and 
lower extremities at the June 2001 VA diabetes mellitus 
examination.  On the concurrent VA neurologic examination, 
motor testing of the upper extremities showed +5/5 in the 
quadriceps, 4-/5 in the triceps, and +5/5 in his grip 
strength bilaterally.  In addition, finger abduction and 
adduction was graded as +5/5, as was bilateral wrist flexion.  
He had +2/4 graded deep tendinous reflexes in the upper 
extremities.  Tone and bulk of all muscle groups below the 
biceps were found to be normal.  

The June 2001 VA neurologic examiner also noted that the 
veteran's history supported a diagnosis of carpal tunnel 
syndrome, but on physical examination there was little 
objective evidence of weakness at the level of the wrists or 
fingers.  Moreover, the examiner stated that, overall, the 
veteran's presentation was most consistent with a diabetic 
type of polyneuropathy which had a predominantly sensory 
component to it with little involvement of motor function at 
this time.

On the more recent June 2006 VA neurologic examination it was 
noted that EMG studies of both upper extremities had revealed 
carpal tunnel syndrome both wrists.  The veteran reported 
that he had no medication for this condition, and no specific 
treatment was rendered.  Moreover, the examiner opined that 
the veteran did not have peripheral neuropathy of the upper 
extremities, but carpal tunnel syndrome of both wrists.

The Board acknowledges that the June 2006 VA examination 
included findings regarding the strength and range of motion 
of the veteran's shoulders.  However, these findings go to 
the veteran's separately evaluated, service-connected right 
and left shoulder disabilities.  As such, these findings are 
not for consideration in evaluating the service-connected 
peripheral neuropathy.  

In view of the foregoing, the Board finds that the competent 
medical evidence indicates no more than mild incomplete 
paralysis of the upper extremities.  Therefore, neither the 
right nor the left upper extremity meets or nearly 
approximates the criteria for a rating in excess of 20 
percent under Diagnostic Code 8513.  

III.  Diabetic Retinopathy

Legal Criteria.  For VA purposes, the severity of visual 
acuity loss is determined by applying the criteria set forth 
at 38 C.F.R. § 4.84a.  Under these criteria, impairment of 
central visual acuity is evaluated from noncompensable to 100 
percent based on the degree of the resulting impairment of 
visual acuity.  38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 
6079.  A disability rating for visual impairment is based on 
the best distant vision obtainable after the best correction 
by glasses. 38 C.F.R. § 4.75.  The percentage evaluation will 
be found from Table V by intersecting the horizontal row 
appropriate for the Snellen index for one eye and the 
vertical column appropriate to the Snellen index of the other 
eye.  38 C.F.R. § 4.83a.

Analysis.  In the instant case, the Board acknowledges that 
the veteran has been diagnosed with diabetic retinopathy, to 
include the June 2001 and June 2006 VA eye examinations.  
However, the June 2001 VA examiner noted that it was not 
affecting the veteran's vision at that time, and that his 
vision was correctable to 20/20 in each eye.  The more recent 
June 2006 VA eye examination found that the vision of his 
right eye was correctable to 20/20-1, while his left eye was 
correctable to 20/20.

The aforementioned visual acuity findings do not correspond 
to any of the criteria for a compensable rating under 38 
C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079.  Inasmuch as 
the severity of the veteran's diabetic retinopathy does not 
warrant a compensable rating under the potentially applicable 
Diagnostic Codes, his claim for a separate compensable rating 
for this disability must be denied.  See 38 C.F.R. § 4.31 (In 
every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.).  

IV.  Conclusion

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the veteran's 
current appellate claims.  As the preponderance of the 
evidence is against these claims, the benefit of the doubt 
doctrine is not for application.  See generally Gilbert, 
supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  
Therefore, the benefits sought on appeal must be denied.

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an increased rating for diabetes mellitus, 
currently evaluated as 60 percent disabling, is denied.

Entitlement to an increased rating for peripheral neuropathy, 
right upper extremity, currently evaluated as 20 percent 
disabling, is denied.

Entitlement to an increased rating for peripheral neuropathy, 
left upper extremity, currently evaluated as 20 percent 
disabling, is denied.

Entitlement to a separate compensable evaluation for diabetic 
retinopathy is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


